Case 2:20-cv-08551-DSF-PVC Document18 Filed 12/04/20 Page1lof1 Pagé II #:94

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

CASE NUMBER:
Norman Felts,
. 2:20-cv-08551 DSF (PVCx)
Plaintiff,
V.
ORDER DENYING REQUEST TO PROCEED
Felicia Ponce, WITHOUT PREPAYMENT
OF FILING FEES
Defendant(s). AND CLOSING CASE

 

On October 16,2020 _, the Court DENIED plaintiffs request to file the action without prepayment of
the full filing fee with leave to amend. Plaintiff was advised to resubmit the Request to Proceed Without
Prepayment of Filing Fees and Complaint with a certified copy of the Trust Account Statement and
Disbursement Authorization within 30 days, and failure to do so would result in closure of the case.

Plaintiff has failed to submit a timely response. Accordingly, the Request to Proceed without

Prepayment of Filing Fees is DENIED and the case is closed.

 

IT IS ORDERED.
/ f J a }
f | { 1 o j *
DATED: December 4, 2020 h\ Joe Bb _ sé 9 ARDS
United States District Judge
Presented by:

fab. Me

United States Magistrate Judge

 

 

IFP-9 (04/15) ORDER DENYING REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES AND CLOSING CASE
